[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The parties are ordered to submit short memoranda on whether the court may find probable cause that the plaintiff will obtain a judgment in its favor, specifically with regard to the following issues: 1) whether the plaintiff was in violation of C.G.S. 20-302, 2) whether the parties created a valid binding contract under which the plaintiff is entitled to recover a success fee of 25% of $97,300.43.
The briefs are to be filed simultaneously by 6/19/98. Reply CT Page 6524 briefs may be filed on or before 6/30/98.
So Ordered.
D'ANDREA